Citation Nr: 1633661	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, prior to May 27, 2015, for right knee meniscectomy with degenerative joint disease.

2.  Entitlement to a rating in excess of 30 percent, on and after July 1, 2016, for total right knee arthroplasty.

3.  Entitlement to a rating in excess of 10 percent for left knee instability.

4.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1963 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.

These matters were before the Board in January 2015, at which time they were remanded for additional development.  After this development was complete, the Appeals Management Center (AMC) issued a March 2015 supplemental statement of the case.  

Additionally, prior to the claims being remitted to the Board for further appellate review, the RO issued an August 2015 rating decision wherein it granted a total (100 percent) rating for total right knee arthroplasty, effective from May 27, 2015, through June 2016, after which a 30 percent rating was prospectively assigned.  The Board has modified the claims on appeal to reflect these decisions.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


REMAND

Right Knee Disability

In April 2009, the Veteran submitted a claim of entitlement to a rating in excess of 20 percent for his service-connected right knee meniscectomy with degenerative joint disease.  After this claim was denied in a July 2009 rating decision, the RO issued notice of this decision in August 2009.

In July 2010, the Veteran submitted another claim of entitlement to a rating in excess of 20 percent for his service-connected right knee meniscectomy with degenerative joint disease.  The RO developed and adjudicated the July 2010 claim as a new claim for an increased rating.  After the RO issued a December 2010 rating decision, the Veteran timely perfected an appeal.  However, given that the July 2010 claim was received by VA within the appeal period following the July 2010 rating decision, the Board finds that it is, effectively, a notice of disagreement.  Consequently, the Board finds that the July 2009 rating decision is rating decision on appeal with respect to his service-connected right knee meniscectomy with degenerative joint disease.

This finding is significant insofar as it defines the appeal period that should be considered by VA in adjudicating the Veteran's claim.  Because the RO considered the Veteran's July 2010 "claim" to be new, it did not consider any of the evidence submitted in support of the Veteran's April 2009 claim.

Additionally, the AMC issued the March 2015 supplemental statement of the case prior to the RO issuing the August 2015 rating decision.  Given that the AMC made no mention of the Veteran's total right knee arthroplasty in the March 2015 supplemental statement of the case, it appears as though it did not have all of the relevant evidence for review.  Further, the Veteran has not submitted a waiver of his right to have this evidence initially considered by the originating agency.

For the reasons discussed above, and for an additional reason discussed below, the Board finds that the a remand is required in order for the RO or the AMC to adjudicate the Veteran's claims regarding his right knee as they are captioned above and to issue a supplemental statement of the case if the benefit sought on appeal is not granted to the Veteran's satisfaction.


Right and Left Knee Disabilities

In the January 2015 remand, the Board directed the RO or the AMC to provide the Veteran a VA examination to assess the current severity of his service-connected right and left knee disabilities.  In April 2015, the Veteran was scheduled for and underwent a VA examination.  In administering range of motion testing, the VA examiner did not provide findings regarding pain on passive motion, in weight-bearing, or in non-weight-bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 13-3238 (Vet. App. July 5, 2016).  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:


1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination to determine the current severity of his service-connected disabilities of the knees.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should re-adjudicate the Veteran's claims.  In so doing, with respect to the Veteran's right knee, the RO or the AMC must consider the evidence of record submitted in support of his April 2009 claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should provide the Veteran and his representative with a supplemental statement of the case and afford them an adequate opportunity to respond thereto before returning the case to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

